            Case 1:17-cr-00548-PAC Document 211 Filed 12/09/19 Page 1 of 2



                                                                 ,"\   ,\,
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------X
UNITED STATES OF AMERICA
                                                             S-2 17 Cr. 548 (PAC)
                       -v-
                                                             MEMORANDUM & ORDER
JOSHUA ADAM SCHULTE,

                       Defendant.

------------------------------------------X
         HONORABLE PAUL A. CROTTY, United States District Judge:

         On December 5, 2019 Schulte requested that he be granted an extension to file his

response to the Government's motion pursuant to Section 6( c) of the Classified Information

Procedures Act ("CIPA"). (See Dkt. 208). 1 Schulte argues that his Section 6(c) response is not

yet ripe because the Court has not yet resolved all of the disputed CIPA issues. He further

requests that after the Court resolves all CIPA issues he be provided an additional two weeks to

file an as-applied constitutional challenge.

         Under the Court's adopted scheduling order, Schulte's response to the Government's

Section 6(c) motion was due on December 6, 2019, including any as-applied challenge to the

Government's proposed redactions. This deadline was established so that the Court would have

submissions from both parties in advance of the hearing pursuant to Section 6( c) on

December 16, 2019. Under Section 6(c), the Court will consider whether the proposed

substitutions afford the defendant substantially the same ability to make his defense as the

specific classified information.




1   The Government's Section 6(c) motion was filed on November 26, 2019. (See Dkt. 198).
          Case 1:17-cr-00548-PAC Document 211 Filed 12/09/19 Page 2 of 2




       Accordingly, Schulte's request for an extension is DENIED. There is no basis for the

request, and it would be inefficient. Schulte is ordered to provide his response to the Section

6(c) motion by December 10, 2019.

Dated: New York, New York
       December 9, 2019


                                                     SOO~ERED

                                                        //~~
                                                     PAULA. CROTTY
                                                     United States District Judge
